46 N.Y.2d 1002 (1979)
Psychoanalytic Center, Inc., Appellant,
v.
Robert A. Burns, Respondent.
Court of Appeals of the State of New York.
Argued February 14, 1979.
Decided March 27, 1979.
Herman Lieblich and Fredric R. Zarkin for appellant.
Roger Brian Cowan for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur.
MEMORANDUM.
The order of the Appellant Division should be reversed, with costs, and the judgment of Supreme Court confirming the arbitration award reinstated.
*1003After determining that respondent, a psychotherapist, had breached his agreement with appellant psychotherapy treatment center not to treat any clients of the center in the event his association with the center was discontinued, the arbitrator made an award of damages. The amount of that award was computed on the basis of the allocation of the fees received for professional services while respondent had been associated with the center. We hold that such award did not direct the splitting of fees or otherwise offend any public policy reflected in regulation 72.2 (subd [a], pars [4], [5]) of the Commissioner of Education which proscribe fee splitting.
What are prohibited by the regulation are certain voluntary prospective arrangements for the division of professional income in circumstances where such a practice might threaten or impair the discharge of professional responsibility to clients. There is nothing of that here. In the arbitration, as would have been the case in a judicial proceeding, a computation of damages has been made. It is not invalidated because it was predicated on the parties' own prior division of client revenue or the circumstance of the precise arithmetic parallel thereto.
We have considered the other contentions advanced by respondent for denial of the motion to confirm the award and find them to be without merit.
Order reversed, with costs, and the judgment of Supreme Court, New York County, reinstated in a memorandum.